In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1231V
                                      Filed: May 9, 2017
                                        UNPUBLISHED

****************************
KELLY WILLIAMS,                       *
                                      *
                    Petitioner,       *       Ruling on Entitlement; Concession;
v.                                    *       Influenza (“Flu”) Vaccine; Shoulder
                                      *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                   *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                   *       (“SPU”)
                                      *
                    Respondent.       *
                                      *
****************************
Jonathan C. Pleban, Pleban & Petruska Law, LLC, St. Louis, MO, for petitioner.
Michael Patrick Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On September 30, 2016, Kelly Williams (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of receiving a seasonal
influenza (“flu”) vaccine on October 8, 2014. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

        On May 9, 2017, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent states that “petitioner’s injury is consistent with a shoulder
injury related to vaccine administration” and petitioner’s injury is not due to factors
unrelated to her October 8, 2014 flu vaccination. Id. at 3. Respondent further agrees


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that petitioner met the statutory requirements by suffering the condition for more than
six months. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2